THIRD DIVISION
                                         December 1, 2010



1-09-2733

JUANITA CHILDRESS,                       )    Appeal from the
                                         )    Circuit Court of
               Plaintiff-Appellee,       )    Cook County.
                                         )
v.                                       )
                                         )
THE DEPARTMENT OF EMPLOYMENT SECURITY;   )
DIRECTOR, THE DEPARTMENT OF EMPLOYMENT   )
SECURITY; THE BOARD OF REVIEW            )    No. 09 L 50694
                                         )
               Defendants-Appellants     )
                                         )
(Chicago Park District, c/o Cambridge    )
Integrated Services,                     )    Honorable
                                         )    Sanjay T. Tailor,
               Defendant).               )    Judge Presiding.


     JUSTICE STEELE delivered the opinion of the court:


     Defendants, the Illinois Department of Employment Security

(Department), its Director, and the Board of Review, appeal from

the circuit court’s order reversing the Board’s decision denying

plaintiff, Juanita Childress, unemployment benefits under section

601(A) of the Illinois Unemployment Insurance Act (Act) (820 ILCS

405/601(A) (West 2008)).   Defendants contend that under the Act,

plaintiff was ineligible to receive benefits because she

voluntarily left work without good cause attributable to her

employer when she accepted her employer’s severance package.

Defendants contend that, as a result, the circuit court erred in

reversing the Board’s decision.   We agree and therefore reverse.
1-09-2733



                           BACKGROUND

     The record shows that plaintiff was employed as an advanced

buyer by the Chicago Park District (hereafter Park District) from

September 1999 until October 15, 2008, when she accepted the Park

District’s voluntary severance package.    She then applied for

unemployment benefits and the Park District protested her claim.

The Park District alleged that plaintiff was ineligible for

benefits because she voluntarily accepted the severance package,

along with monetary compensation.   The Park District further

alleged that plaintiff was not threatened with a layoff, nor did

her resignation impact another employee.

     On February 19, 2009, a claims adjudicator for the

Department determined that plaintiff was ineligible for

unemployment benefits because she left work voluntarily without

good cause attributable to her employer when she accepted the

Park District’s voluntary severance package.

     Plaintiff requested reconsideration of this decision.    She

stated that she had requested information from upper management

regarding whether an alleged layoff would affect her, but "they

could not guarantee [her] that [she] would remain an employee."

She stated that was sufficient reason for her to accept the

severance package offered and search for employment elsewhere.

     On March 31, 2009, a Department referee conducted a

telephonic hearing in the matter.   Plaintiff testified that she




                              - 2 -
1-09-2733



accepted the severance package, along with $15,000 in monetary

compensation, because the Park District was "talking about doing

major layoffs."    She testified, however, that she was never

notified that she would be laid off from her position, in which

she held the most seniority.    She testified that the job cuts

were not directed at any one person or department or based on

seniority but, rather, were "across the board."    She further

stated the number of people the Park District intended to lay off

was reported in the newspaper, but she could not recall that

number.    Plaintiff testified that she questioned the Director

about the targeted employees, but he could not confirm who would

be affected by the cuts.    Moreover, plaintiff testified that

although the severance package permitted employees to work until

the end of October, she left before then because she was seeking

alternative employment.    She acknowledged that three other

employees held the same position but did not accept the buyout

package.

     Plaintiff further testified that another reason she left her

employer was because her work was "being taken and misconstrued

or done a different way or given to someone else" even after she

had completed it.    She stated that it was her responsibility to

ensure the work was performed properly; however, she had no

knowledge it had been changed.    She testified that, prior to

leaving, she notified her director that work on the computer had




                                 - 3 -
1-09-2733



been deleted by other staff.   Plaintiff believed she also

reported the deletion of her work to human resources, but was

unsure.   She testified that based on the deletion, she believed

she "wasn’t needed."

     Park District human resources manager Michele Gage next

testified that the Park District offered the voluntary severance

package to all full-time Park District employees, notifying them

via a letter.   She testified that she was unaware of any meetings

where layoffs were threatened and there were no layoffs of full-

time staff at the Park District.   Gage testified that when

plaintiff submitted her resignation, she stated that, for a

number of reasons, it was time for her resignation and that she

was not happy with the departmental management.   Gage further

testified that plaintiff had resigned from her position prior to

the end of the incentive period, citing personal issues unrelated

to work and good timing.

     On April 1, 2009, the referee affirmed the claims

adjudicator’s determination, finding that plaintiff was

ineligible to receive unemployment benefits under section 601(A)

of the Act (820 ILCS 405/601(A) (West 2008)), because she

voluntarily left work without good cause attributable to her

employer.   The referee held the evidence did not reflect that

plaintiff was in imminent danger of losing her job and that she




                               - 4 -
1-09-2733



could have worked an additional two weeks under the terms of the

offer, but declined to do so because of personal issues.

     Plaintiff appealed to the Board.    On June 3, 2009, the Board

affirmed the referee’s decision, citing the Illinois

Administrative Code (56 Ill. Adm. Code §2840.125, added at 17

Ill. Reg. 17929, eff. October 4, 1993), which governs when a

person is eligible for unemployment benefits after accepting an

employment buyout package.   The Board found the Park District’s

severance offer was voluntary and not coerced by the threat of

layoff.   That is, the Board observed that the Park District did

not announce any specific layoffs in conjunction with its offer

and did not set any fixed goals regarding the number of employees

expected to retire.   The Board also found plaintiff was not

informed that she would face a layoff if she did not accept the

buyout.   It further found there was no evidence that plaintiff

sought assurances from the employer that her employment would

not, in the proximate future, be terminated under terms

substantially less favorable to the terms of the buyout or that

the terms of her employment would not, in the proximate future,

become substantially less favorable.    Rather, it found a

substantial reason for her decision to leave was her

dissatisfaction with the allocation of work, and this, the Board

held, did not constitute good cause attributable to her employer.




                               - 5 -
1-09-2733



     Plaintiff subsequently filed a complaint for administrative

review in the circuit court of Cook County.    The circuit court

reversed the Board’s decision on September 9, 2009.    Defendants

appealed.

     Although plaintiff has not filed a brief on appeal, we will

consider the merits of the appeal under the standard set forth in

First Capitol Mortgage Corp. v. Talandis Construction Corp., 63

Ill. 2d 128, 131, 133 (1976).

                            DISCUSSION

     On appeal, defendants contend that the Board’s decision,

that plaintiff left work voluntarily without good cause

attributable to her employer, was neither against the manifest

weight of the evidence nor clearly erroneous, and therefore, the

circuit court erred in reversing the Board’s decision.

     Our review of the administrative law proceeding is limited

to the propriety of the Board’s decision.     Oleszczuk v.

Department of Employment Security, 336 Ill. App. 3d 46, 50

(2002).   The question of whether an employee left work without

good cause attributable to her employer involves a mixed question

of law and fact to which we apply the "clearly erroneous"

standard of review.   AFM Messenger Service, Inc. v. Department of

Employment Security, 198 Ill. 2d 380, 395 (2001); Horton v.

Department of Employment Security, 335 Ill. App. 3d 537, 540

(2002).   An agency decision may be deemed clearly erroneous only




                                - 6 -
1-09-2733



where a review of the record leaves the reviewing court with a

definite and firm conviction that a mistake has been made.     AFM

Messenger Service, 198 Ill. 2d at 395.    For the following

reasons, we cannot say the Board’s decision was clearly

erroneous.

     Receipt of unemployment benefits is conditioned on

eligibility under the Act, and the burden of proving eligibility

rests with the claimant.    Grigoleit Co. v. Department of

Employment Security, 282 Ill. App. 3d 64, 68 (1996); Collier v.

Department of Employment Security, 157 Ill. App. 3d 988, 991

(1987).   Section 601(A) of the Act disqualifies a former employee

from receiving unemployment benefits if she left work voluntarily

without good cause attributable to the employer.    820 ILCS

405/601(A) (West 2008).    Good cause results from circumstances

that produce pressure to terminate employment that is both real

and substantial and that would compel a reasonable person under

the circumstances to act the same manner.    Collier, 157 Ill. App.

3d at 992.    An example of good cause is a unilateral change in

the terms and conditions of employment that renders the job

unsuitable.    Collier, 157 Ill. App. 3d at 994.

     When, as here, an employee accepts the employer’s buyout

package, good cause does not exist, and the employee is

ineligible to receive unemployment benefits under section 601 of

the Act, unless at the time she accepts the buyout: (1) the




                                - 7 -
1-09-2733



employee knows or reasonably believes that her employment will be

terminated by the employer within the proximate future under

terms substantially less favorable than the terms of the buyout

offer; (2) the employee knows or reasonably believes that her

employment will continue in the proximate future, but under terms

substantially less favorable than the terms of her employment

immediately prior to the buyout offer; or (3) the employee knows

that a layoff will follow if a sufficient number of employees do

not accept the buyout offer and the employee accepts the offer to

avoid the layoff of another employee.   56 Ill. Adm. Code

§2840.125(a), added at 17 Ill. Reg. 17929, eff. October 4, 1993.

     In this case, the Board rightly found that plaintiff failed

to satisfy the exceptions to the general rule that an employee

who accepts an employer buyout package is ineligible for

unemployment benefits under section 601 of the Act.   As the Board

noted, there was no evidence that plaintiff was coerced into

accepting the buyout package based on the threat of layoffs,

where the Park District neither announced any specific layoffs in

conjunction with its offer nor indicated the number of employees

it expected to accept the package.

     Moreover, by plaintiff’s own testimony, she was never

notified that she would face a layoff if she did not accept the

buyout and none of the other employees in her position accepted

the buyout.   The employer’s human resources director testified




                               - 8 -
1-09-2733



that ultimately no full-time employees were laid off.    While

plaintiff did ask the Director which employees might be laid off,

there is no evidence that she specifically sought assurances from

her employer that, in the proximate future, her employment would

not be terminated under terms less favorable than those of the

offer or that the terms of her employment would become less

favorable than the terms of her employment immediately prior to

the offer.   See 56 Ill. Adm. Code §§2840.125(b),(b)(2), added at

17 Ill. Reg. 17929, eff. October 4, 1993; see also Henderson v.

Department of Employment Security, 230 Ill. App. 3d 536, 539

(1992) (employee should make reasonable efforts to resolve

employment conflicts).   She also did not accept the severance

package in order to avert the layoff of another employee.

Rather, the evidence shows that plaintiff voluntarily accepted

the severance package.

     Plaintiff thus failed to prove she was subject to any

exceptions to the general rule prohibiting her from receiving

unemployment benefits upon acceptance of a severance package and

the evidence does not show a unilateral change in the terms of

employment that rendered her job unsuitable.    See Collier, 157

Ill. App. 3d at 994.   The reasons plaintiff cites for leaving her

employment therefore do not constitute good cause attributable to

her employer, and thus, plaintiff failed to meet her burden of

proving eligibility under the Act.     See White v. Department of




                               - 9 -
1-09-2733



Employment Security, 376 Ill. App. 3d 668, 672 (2007); Collier,

157 Ill. App. 3d at 994.

                           CONCLUSION

     Based on the foregoing, we reverse the decision of the

circuit court of Cook County and uphold the Board’s decision

finding plaintiff ineligible to receive unemployment benefits.

     Reversed.

     QUINN, P.J., and NEVILLE, J., concur.




                             - 10 -
          1-09-2733


                        REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Please Use                    (Front Sheet to be Attached to Each Case)
Following
Form:
                  JUANITA CHILDRESS,
Complete
TITLE
of Case                                                                               Plaintiff-Appellee,
                  v.

                  THE DEPARTMENT OF EMPLOYMENT SECURITY;
                  DIRECTOR, THE DEPARTMENT OF EMPLOYMENT
                  SECURITY; THE BOARD OF REVIEW
                                                                                      Defendants-Appellants

                  (Chicago Park District, c/o Cambridge Integrated Services,
Docket No.                                                                            Defendant).
COURT                                                       No. 1-09-2733
                                                       Appellate Court of Illinois
Opinion
                                                     First District, THIRD Division
Filed
                                                           December 1, 2010
                                                         (Give month, day and year)

JUSTICES
                         JUSTICE STEELE delivered the opinion of the court:
                         Quinn, P.J., and Neville, J.,                                                         concur

                                                                                                               dissent[s]
APPEAL from
the Circuit
Ct. of Cook
County,                            Lower Court and T rial Judge(s) in form indicated in the margin:
Chancery                               Circuit Ct. of Cook County, Law Division
Div.                     The Honorable          Sanjay T. Tailor                              , Judge Presiding.



                                Indicate if attorney represents APPELLANTS or APPELLEE S and include
                                     attorneys of counsel. Indicate the word NONE if not represented.
For
APPELLANTS,       Attorneys for Defendants-Appellants:               Lisa Madigan, Attorney General, State of Illinois
John Doe,                                                    Michael A. Scodro, Solicitor General
of Chicago.                                                  (Janon E. Fabiano, Assistant Attorney General, of Counsel)
                                                             100 West Randolph St., 12th Flr.
For                                                          Chicago, IL 60601
APPELLEES,
Smith and
Smith of          Attorney for Plaintiff-Appellee:                    NONE
Chicago,
Joseph
Brown, (of
Counsel)

Also add
attorneys
for third-
party
appellants
or
appellees.




                                                      - 11 -